IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-51185
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TONY EDWARD POWELL,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-95-CR-4-1
                        - - - - - - - - - -
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Tony Edward Powell, federal prisoner #61525-080, seeks leave

to proceed in forma pauperis (IFP).   Powell has failed to

demonstrate a nonfrivolous issue for appeal.   His motion for IFP

is therefore DENIED, and this appeal is DISMISSED.     See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     Powell’s motion to amend or supplement his appeal brief is

DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.